 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT SEATTLE

 6    QIAN CHEN,

 7                            Plaintiff,                 CASE NO. C19-1387-RAJ

 8           v.
                                                         ORDER DENYING IN FORMA
 9    RICARDO S. MARTINEZ,                               PAUPERIS REQUEST
      Chief District Court Judge,
10
                              Defendant.
11

12          The Court, having reviewed plaintiff’s applications to proceed in forma pauperis (IFP), the
     Report and Recommendation of Mary Alice Theiler, United States Magistrate Judge, and the
13
     remaining record, does hereby find and ORDER:
14          (1)    The Court adopts the Report and Recommendation;
15          (2)    Plaintiff’s IFP applications, and Motion Requesting all communication and
     documents be submitted via the telephone (Dkt. 4) are DENIED, and this case is DISMISSED
16
     without prejudice; and
17          (3)    The Clerk is directed to send copies of this Order to plaintiff and to the Honorable
18   Mary Alice Theiler.
            DATED this 5th day of November, 2019.
19

20

21
                                                         A
                                                         The Honorable Richard A. Jones
22                                                       United States District Judge

23

     ORDER DENYING IN
     FORMA PAUPERIS REQUEST
     PAGE - 1
